                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

ROBERT BISHOP,                                     1:18-cv-00714-DAD-BAM (PC)
                       Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
v.                                                 ROBERT BISHOP, CDC # J-03532,
                                                   PLAINTIFF

F. Salcedo et al.,                                 DATE: November 19, 2019
                       Defendants.                 TIME: 10:00 a.m.

        Robert Bishop, inmate, CDC #J-03532, a necessary and material witness on his own
behalf in proceedings in this case on November 19, 2019, is confined at Kern Valley State
Prison, 3000 W. Cecil Avenue, Delano, CA 93216, in the custody of the Warden. In order to
secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate before Magistrate Judge Stanley A.
Boone in Courtroom #9, 6th Floor, at the United States Courthouse, 2500 Tulare Street, Fresno,
California on November 19, 2019, at 10:00 a.m.

        ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify in United States District Court at the time and place above, and from day to
day until completion of court proceedings or as ordered by the court; and thereafter to return the
inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Kern Valley State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: October 23, 2019                 /s/ Barbara A. McAuliffe
                                    UNITED STATES MAGISTRATE JUDGE
